FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 28, 2022

                                        No. 04-22-00228-CV

                        IN RE QUM QASR SERIES LLC - BIGARREN

                                  Original Mandamus Proceeding1

                                            ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        On April 19, 2022, the relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real parties in interest may file a response to the
petition in this court on or before May 13, 2022. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.


           It is so ORDERED on April 28, 2022.

                                                                        PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT




1This proceeding arises out of Cause No. 2021-CV-03806, styled Qum Qasr Series LLC v. Lesme Front and All
Other Occupants Residing at 5631 Forrest Canyon, pending in the County Court At Law No. 10, Bexar County,
Texas, the Honorable David J. Rodriguez presiding.